Exhibit 10.2
EXECUTION VERSION
AMENDMENT NO. 1 TO
INTERCREDITOR AGREEMENT
THIS AMENDMENT NO. 1 TO INTERCREDITOR AGREEMENT (this “Amendment”), dated as of
June 12, 2007, is made by and among the institutional investors listed under the
caption “Noteholders” on the signature pages hereto (collectively, together with
the other holders from time to time of the hereinafter described NPA Notes and
their successors and assigns, the “Noteholders”); Capital One, National
Association, and Union Bank of California, N.A. (collectively, together with the
other lenders from time to time party to the hereinafter described Bank Loan
Agreement and their successors and assigns, the “Banks”); Capital One, National
Association, as agent for the Banks (in such capacity, the “Bank Agent”), and
The Bank of New York Trust Company, N.A., as collateral agent for the
Noteholders (together with its successors and assigns in such capacity, the
“Noteholder Collateral Agent”).
RECITALS
A. The Noteholders, the Banks, the Bank Agent and the Noteholder Collateral
Agent are parties to an Intercreditor Agreement dated as of July 31, 2007 (the
“Agreement”).
B. The parties hereto have agreed to amend the Agreement as described herein.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
Section 1. Existing Defined Terms. Effective as of the date hereof, the
following defined terms in Article I of the Intercreditor Agreement are hereby
amended as follows:
(a) The defined term “Eligible Swap Agreement” is hereby amended by (1) deleting
the second sentence occurring therein and (2) replacing such sentence in its
entirety with the following:
“For the avoidance of doubt, a Swap Agreement continues to be an Eligible Swap
Agreement so long as the Person that is the counterparty to the Company under a
Swap Agreement at the time such Swap Agreement is entered into is a Bank (or an
Affiliate of a Bank) under the Bank Loan Agreement (even if such Bank
subsequently ceases to be a Bank under the Bank Loan Agreement).”
(b) The defined term “Senior Indebtedness” is hereby amended by deleting each
reference to “$125,000,000” occurring therein and substituting “$185,000,000” in
lieu of each occurrence thereof.

 

 



--------------------------------------------------------------------------------



 



Section 2. Miscellaneous.
(i) Except as expressly amended by this Amendment, the Agreement shall remain in
full force and effect. This Amendment shall be binding upon and inure to the
benefit of the Noteholders, the Banks, the Collateral Agent, any other parties
to the Agreement from time to time, and their respective successors and
permitted assigns.
(ii) THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE
RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK.
(iii) This Amendment may be executed in any number of counterparts, each of
which shall be deemed an original and all of which taken together shall
constitute one and the same document. Delivery of this Amendment may be made by
telecopy or electronic transmission of a duly executed counterpart copy hereof;
provided that any such delivery by electronic transmission shall be effective
only if transmitted in .pdf format, .tif format or other format in which the
text is not readily modifiable by any recipient thereof.
[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers hereunto duly authorized as of the date
first above set forth.

              NOTEHOLDER COLLATERAL AGENT:
 
            THE BANK OF NEW YORK TRUST COMPANY, N.A.
 
       
 
  By:   /s/ Geraldine Creswell 
 
       
 
  Name:   Geraldine Creswell 
 
  Title:   Assistant Treasurer 
 
            Address:
 
            10161 Centurion Parkway
2nd Floor
Jacksonville, FL 32256
Fax No: (904) 645-1921
Attn: Corporate Trust
Ms. Geraldine Creswell
Assistant Treasurer
 
            BANK AGENT:
 
            CAPITAL ONE, NATIONAL ASSOCIATION
 
       
 
  By:   /s/ Nancy M. Mak 
 
       
 
  Name:   Nancy M. Mak 
 
  Title:   Assistant Vice President 
 
            BANKS:
 
            CAPITAL ONE, NATIONAL ASSOCIATION
 
       
 
  By:   /s/ Nancy M. Mak 
 
       
 
  Name:   Nancy M. Mak 
 
  Title:   Assistant Vice President 
 
            UNION BANK OF CALIFORNIA, N.A.
 
       
 
  By:   /s/ Doug Gale 
 
       
 
  Name:   Doug Gale 
 
  Title:   Vice President 

Signature Page to Amendment No. 1 to Intercreditor Agreement

 

 



--------------------------------------------------------------------------------



 



              NOTEHOLDERS:
 
            THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
 
       
 
  By:   /s/ Brian E. Lemons
 
       
 
      Vice President
 
            Address:
 
            c/o Prudential Capital Group
2200 Ross Avenue, Suite 4200E
Dallas, Texas 75201
Fax No: (214) 720-6299
Attn: Managing Director

Signature Page to Amendment No. 1 to Intercreditor Agreement

 

 



--------------------------------------------------------------------------------



 



          CONSENTED AND AGREED TO AS OF
THE DATE FIRST ABOVE WRITTEN:    
 
        GMX RESOURCE INC.    
 
       
By:
  /s/ James A. Merrill     
 
       
Name:
  James A. Merrill     
Title:
  Chief Financial Officer and Treasurer     
 
        Address:    
 
        9400 N. Broadway, Suite 600
Oklahoma City, Oklahoma 73114
Attn:                             
 
        ENDEAVOR PIPELINE INC.    
 
       
By:
  /s/ James A. Merrill     
 
       
Name:
  James A. Merrill     
Title:
  Chief Financial Officer and Treasurer     
 
       
Address:
       
 
        9400 N. Broadway, Suite 600
Oklahoma City, Oklahoma 73114
Attn:                             
 
        DIAMOND BLUE DRILLING CO.    
 
       
By:
  /s/ Richard Hart     
 
       
Name:
  Richard Hart     
Title:
  President     
 
        Address:    
 
        9400 N. Broadway, Suite 600
Oklahoma City, Oklahoma 73114
Attn:                              

Signature Page to Amendment No. 1 to Intercreditor Agreement

 

 